Citation Nr: 1144435	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  07-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for a right knee scar.


REPRESENTATION

Appellant represented by:	Jenny Twyford, Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active service from July 1985 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision that, in pertinent part, awarded service connection for a right knee scar and assigned a noncompensable evaluation effective December 10, 2004.  

The Veteran appealed that rating decision to the Board, and in December 2008, the Board remanded this case for further development.  In April 2011, the Board, in pertinent part, remanded the issue of entitlement to a compensable rating for a service-connected right knee scar.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for a service-connected right knee scar.  

In December 2008, the Board remanded this issue to afford the Veteran a VA examination that encompassed evaluation of his scar.  In pertinent part, the Board stated "The examiner must also identify and describe the size and severity of all right knee scars found to be present."  The subsequent January 2009 VA examination report was without any express findings pertaining to the size and severity of any scar.  An October 2010 VA examination report was also devoid of findings related to scars.  

In April 2011, the Board remanded the claim to allow for an evaluation of the Veteran's right knee scar.  The claim has been returned to the Board yet again without compliance with the prior remand instructions.  The Board thus has no discretion and has to remand this matter for another VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify all health care providers that have treated him for his service-connected right knee scar(s), and also invite him to submit lay statements from himself as well as from individuals who have first-hand knowledge of his symptoms of right knee scar impairment.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his right knee scar(s).  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner must also identify and describe the size, nature, and severity of all right knee scar(s) found to be present.  The examiner should also state whether any scars that are present are tender and/or painful or cause limitation of motion and/or function.  

3.  Readjudicate whether a compensable rating for a right knee scar(s) is warranted.  If any benefit sought on appeal is not granted, the RO should furnish the Veteran with a supplemental statement of the case, and he and his representative should be provided an opportunity to respond.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


